       Case 4:18-cv-00806-SBA Document 233 Filed 02/03/20 Page 1 of 3



 1   TODD A. ROBERTS (SBN 129722)
     todd.roberts@rmkb.com
 2   NICOLE S. HEALY (SBN 157417)
     nicole.healv@rmkb.com
 3   EDWIN B. BARNES (SBN 295454)
     edwin.bames@rmkb.com
 4   ROPERS, MATE SKI, KOHN
     ROPERS, MATE SKI, KOHN & BENTLEY
 5   1001 Marshall Street, Suite 500
     Redwood City, CA 94063-2052
 6   Telephone: (650) 364-8200
     Facsimile: (650) 780-1701
 7
     Attorneys for Defendants
 8   AMERICAN FINANCIAL BENEFITS CENTER,
     AMERITECH FINANCIAL, FINANCIAL EDUCATION
 9   BENEFITS CENTER, and BRANDON DEMOND FRERE

10                                  UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12   FEDERAL TRADE COMMISSION,                         Case No. 18-cv-00806-SBA

13                           Plaintiff,                PARTIES’ JOINT STATUS REPORT

14                      v.                             Complaint filed February 7, 2018
                                                       Hon. Saundra Brown Armstrong
15   AMERICAN FINANCIAL BENEFITS
     CENTER, a corporation, also d/b/a AFB and
16   AF STUDENT SERVICES; et ak,

17                           Defendants.

18

19            Pursuant to Orders issued by this Court (see ECF Nos. 214, 226), the Parties hereby

20   submit this Joint Status Report.

21            On December 20, 2019, Defendant Brandon Frere entered a plea of guilty to one count

22   each of wire fraud and money laundering. See United States v. Frere, Cr. 19-0493-SI. His

23   sentencing is scheduled for March 27, 2020. Mr. Frere and counsel for the Federal Trade

24   Commission have been in productive discussions regarding settlement and have reached an

25   agreement in principle.

26            The Companies - American Financial Benefits Center, Ameritech Financial, and

27   Financial Education Benefits Center - are no longer operating and their assets have been

28   liquidated under the supervision of the Receiver in this Action, Thomas McNamara. Mr.
                                                                               PARTIES' JOINT STATUS REPORT;
     4837-5285-9059.2                                                               CASE NO. 18-CV-00806-SBA
       Case 4:18-cv-00806-SBA Document 233 Filed 02/03/20 Page 2 of 3



 1   McNamara has submitted periodic status reports to the Court, the most recent having been

 2   submitted on January 9, 2020. ECF No. 232.

 3            Based on the foregoing, the parties ask that the Court continue the stay in this matter until

 4   sixty (60) days after Mr. Frere has been sentenced in the parallel criminal action. This time will

 5   allow the Commission to review and vote on any proposed settlement.

 6            Further, in response to the Court’s request that the parties advise whether they wish the

 7   Court to proceed with adjudicating the following two outstanding motions (see ECF No. 229),

 8   the FTC asks that the Court adjudicate Plaintiffs’ Motion to Strike Defendants’ Laches, Estoppel

 9   and Offset Affirmative Defenses. ECF No. 169. The FTC’s position is that the Motion to Strike

10   addresses novel legal arguments, and the Court’s order on these issues could be important

11   precedent for future cases. Further, the Receiver’s counsel has advised that he is not pursuing the

12   Receiver’s Ex Parte Application Seeking Compliance with Preliminary Injunction and Order to

13   Show Cause as to Why Defendant Brandon Frere Should Not Be Held in Civil Contempt. ECF

14   No. 189. Accordingly, the Receiver is not asking for the Court to adjudicate that motion.

15   Defendants do not oppose either request.

16   Dated: Februrary 3, 2020                         ROPERS, MAJESKI, KOHN & BENTLEY
17
                                                      By: /s/ Nicole S. Healy_________________
18                                                            TODD A. ROBERTS
                                                             NICOLE S. HEALY
19                                                           EDWIN B. BARNES
20                                                    Attorneys for Defendants AMERICAN
                                                      FINANCIAL BENEFITS CENTER,
21                                                    AMERITECH FINANCIAL, FINANCIAL
                                                      EDUCATION BENEFITS CENTER, and
22                                                    BRANDON DEMOND FRERE
23
     Dated: February 3, 2020                          FEDERAL TRADE COMMISSION
24

25                                                    By: /s/ Sarah Schroeder________________
                                                              SARAH SCHROEDER
26                                                           EVAN ROSE
27                                                    Attorneys for Plaintiff
                                                      FEDERAL TRADE COMMISSION
28
                                                                                 PARTIES’ JOINT STATUS REPORT;
     4837-5285-9059.2
                                                       -   2   -
                                                                                      CASE NO. 18-CV-00806-SBA
       Case 4:18-cv-00806-SBA Document 233 Filed 02/03/20 Page 3 of 3



 1                                         ECF ATTESTATION

 2            I, Nicole S. Healy, am the ECF User whose ID and password are being used to file this

 3   PARTIES’ JOINT STATUS REPORT. In compliance with Civil Local Rule 5-1(i)(3), I attest

 4   that concurrence in the filing of this document has been obtained from all signatories indicated by

 5   a “conformed” signature (/s/) within this e-filed document.

 6   Dated: February 3, 2020                                    /s/ Nicole S. Healy_________
                                                                NICOLE S. HEALY
 7
 8

 9
10

11

12

13

14

15

16
17

18

19
20

21

22

23

24

25

26
27
28
                                                                                   PARTIES’ JOINT STATUS REPORT;
     4837-5285-9059.2
                                                    -   3   -
                                                                                        CASE NO. 18-CV-00806-SBA
